Citation Nr: 1826473	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-18 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an effective date earlier than October 26, 1993, for the grant of service connection for coronary artery disease, status post myocardial infarction (previously claimed as a heart condition) due to herbicide exposure for the purposes of entitlement to retroactive benefits.

2.  Entitlement to an effective date earlier than December 4, 2007, for the grant of basic eligibility for Chapter 35 Dependents' Educational Assistance (DEA) benefits for the purposes of entitlement to retroactive benefits.

3.  Whether the appellant meets the requirements for basic eligibility for receipt of Chapter 35 DEA benefits.



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  He died in October 2010, and the appellant is his daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  See also April 2012 notification letter.  Jurisdiction over the case was subsequently transferred to the RO in St. Louis, Missouri.

In a July 2017 letter, the Board informed the appellant that it could not accept her submitted VA Form 21-22 as a valid appointment of the named recognized service organization because it was not signed by one of its representatives.  The letter explained that she could seek other representation or proceed without representation.  In a written response the following month, the appellant indicated that she wished to proceed without representation (pro se).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appellant appears to have raised the issue of a burial allowance that has not been addressed by the agency of original jurisdiction (AOJ).  See March 14, 2014, and October 21, 2014, letters.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.
The issue of whether the appellant meets the requirements for basic eligibility for receipt of Chapter 35 DEA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for a heart disorder on October 26, 1993; no earlier record constitutes a formal or informal claim for that benefit.  In an April 1994 rating decision, the RO denied the claim; that claim was based on the same heart disease that was later granted in the January 2012 rating decision on appeal.

2.  The date the heart disability arose (approximately 1988) was prior to October 26, 1993.  

3.  In a November 2008 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective from December 4, 2007, and determined that basic eligibility for Chapter 35 DEA benefits was established effective from that same date because the Veteran had a total service-connected disability that was permanent in nature.  The Veteran initiated an appeal as to the effective date assigned for the grant of entitlement to TDIU; however, he subsequently withdrew the appeal.

4.  The RO again considered and granted basic eligibility for Chapter 35 DEA benefits effective from October 15, 2010 (the date of the Veteran's death) as part of the January 2012 rating decision, finding that the Veteran had a total service-connected disability that was permanent in nature at the time of his death and because his death was found to be presumptively related to his military service.

5.  The appellant did not file a specific Chapter 35 DEA benefits claim.  The grant of service connection for the cause of the Veteran's death that provided the basis for the grant of Chapter 35 DEA benefits in the January 2012 rating decision was considered by the RO based on a November 2010 application for burial benefits filed by the appellant; no earlier record constitutes a formal or informal claim for that benefit.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 26, 1993, for the grant of service connection for coronary artery disease, status post myocardial infarction (previously claimed as a heart condition) due to herbicide exposure for the purposes of entitlement to retroactive benefits have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2017).

2.  The criteria for an effective date earlier than December 4, 2007, for the grant of basic eligibility for Chapter 35 DEA benefits have not been met.  38 U.S.C. §§ 3501, 5110 (2012); 38 C.F.R. §§ 3.400, 3.807, 21.3020, 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a) (2012).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2017).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Based on the facts in this case, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  A "pending claim" is defined as an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. §  3.160(c).

With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d 846 (2007) (Nehmer IV).  In other words, the Nehmer litigation has created an exception to the generally applicable effective date rules for liberalizing laws or a liberalizing VA issue contained in 38 U.S.C. § 5110(g) and 38 C.F.R. § 3.114.

A "Nehmer class member" is defined as a Vietnam veteran who has a covered herbicide disease, or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) and (ii).  The term "covered herbicide disease" includes ischemic heart disease (including coronary artery disease).  38 C.F.R. §§ 3.309(e) and 3.816(b)(2).

When a Nehmer class member entitled to retroactive benefits dies prior to receiving payment of any such benefits, VA will pay the amount of retroactive benefits due an identified payee in accordance with 38 C.F.R. § 3.816(f) without requiring an application from the payee.  The provisions of 38 U.S.C. § 5121(c) and 38 C.F.R. § 3.1000 requiring survivors to file claims for accrued benefits do not apply to Nehmer payments under 38 C.F.R. § 3.816(f).  Thus, there is no need for a potential beneficiary to submit a timely application for any available retroactive Nehmer benefits.  Rather, any such benefits owing the now-deceased veteran must be paid to the first individual or entity listed in 38 C.F.R. § 3.816 (f)(i)-(iv).

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a Nehmer class member has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here, August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (2).  

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

If the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  38 C.F.R. § 3.816(c)(3).

If the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Earlier Effective Date - Service Connection

The appellant has contended that the effective date for service connection for the Veteran's heart disability should be in the 1980s, as the problem began during that time.  She has indicated that he would have filed for service connection as soon as he had heart issues if the government had determined that there was an association between his heart disease and in-service herbicide exposure.  See, e.g., May 2012 notice of disagreement (NOD); May 2014 substantive appeal.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date prior to October 26, 1993, for the grant of service connection for coronary artery disease, status post myocardial infarction (previously claimed as a heart condition) due to herbicide exposure for the purposes of entitlement to retroactive benefits is not warranted.

In March 1970, the Veteran filed an original compensation claim in which he requested service connection for a left arm disorder, a tick bite, and a high fever.  In a June 1970 rating decision, the RO granted service connection for residuals of a left arm fracture and a tick bite and denied residuals of a high fever; there was no mention of a heart disorder.

In a June 1970 VA general medical examination provided in connection with that claim, the Veteran's cardiovascular system was found to be normal.  It was noted that his cardiac mechanism was that of a normal sinus rhythm, peripheral pulses were intact in all extremities, and there was normal intensity and character of heart sounds and a normal shape of the chest.

The Veteran filed a claim for a shoulder disorder in April 1990.  In a July 1990 decision, the RO denied the claim for failure to submit requested evidence; there was no mention of a heart disorder.

In an October 26, 1993 claim, the Veteran requested service connection for a heart disorder based on Agent Orange exposure.  Private treatment records dated in 1988, submitted in connection with that claim, first revealed treatment for coronary artery disease and a heart attack.  In an April 1994 rating decision, the RO denied service connection for a heart disorder.

Following the Veteran's death, the RO notified the appellant and her brother that it was conducting a special review of the Veteran's claims file pursuant to Nehmer v. United States Department of Veterans Affairs.  See October 2010 deferral and November 2010 screen printout; February 2011 and May 2011 RO letters.  In the January 2012 rating decision, the RO granted service connection for coronary artery disease, status post myocardial infarction (previously claimed as a heart condition) due to herbicide exposure for the purposes of entitlement to retroactive benefits and assigned a 60 percent evaluation effective from October 26, 1993.  The content of the rating decision shows that it was based on consideration of the same heart disease that was considered in the April 1994 rating decision.  The appellant and her brother were each awarded 1/2 of the retroactive benefits, and the appellant subsequently expressed disagreement with the effective date assigned for the grant of service connection for the heart disability.  See April 2012 notification letters; May 2012 NOD.

Based on the foregoing, the record does not contain any earlier communication indicating an intent to file a service connection claim for a heart disorder prior to October 26, 1993.  The Board acknowledges the appellant's contention that the Veteran would have filed for service connection for the disability as soon as he had heart issues (i.e., in the 1980s) if the government had determined that there was an association between his heart disease and in-service herbicide exposure; however, the record shows that the Veteran signed and filed earlier claims for other disorders without mention of his heart disease.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Moreover, the appellant has not contended that a VA treatment record dated from a day before the currently assigned effective date that was associated with the claims folder in 1996 (i.e., after the 1994 rating decision) in which the Veteran reported his history of heart attacks in the context of receiving mental health treatment should be considered an informal claim for service connection for a heart disorder.  The Veteran and his representative also did not contend this during his lifetime.  In any event, the intent to file a claim must be clear; "statements expressing a wish or desire to obtain [VA benefits] recorded in medical reports by VA physicians" do not constitute an informal claim.  King v. Shinseki, 23 Vet. App. 464, 469 (2010).  The Board also notes that the monthly payments for disability granted on either of those days would begin on November 1, 1993, so there would be no difference in the retroactive payment amount.

Because the Veteran's claim was received more than one year after his separation from service, the effective date is the later of the date of claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  In this case, the heart disability arose in approximately 1988, as outlined above, which is earlier than the date of the claim.  The Board acknowledges the appellant's contention that the Veteran's heart problems started in the 1980s, as well as the private treatment records dating back to the 1980s that she submitted in support of her claim; however, the effective date for this award cannot be earlier than the date of VA's receipt of the claim, as there is no basis to assign an effective date earlier than that based on the facts in this case.  See also VA Adjudication Procedures Manual (M21-1), IV.ii.2.C.4.d.

Based on the foregoing, the Board concludes that a formal or informal claim for service connection for the Veteran's heart disability was not received prior to the claim submitted on October 26, 1993, the effective date currently assigned.  As the weight of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.

In reaching this decision, the Board acknowledges the appellant's request for retroactive payments back to the time that she was a child as a dependent of the Veteran.  See, e.g., June 2011 written statement and attachments.  Nevertheless, the Veteran did not meet the threshold requirement for having 30 percent or more service-connected disability for an additional dependency allowance until the heart disability was granted, and this decision confirms the effective date for service connection.  38 U.S.C. § 1115; 38 C.F.R. § 3.4(b)(2).  In addition, the retroactive payments that the appellant and her brother received include an additional amount for the Veteran and his three dependents from that he identified in a June 1994 dependency claim.  See calculations provided in April 2012 notification letter for January 2012 rating decision.


Earlier Effective Date - Chapter 35 DEA Benefits

The appellant has contended that, if the Veteran had been granted service connection for the heart disability earlier, she would have had basic eligibility for Chapter 35 DEA benefits when she attended school.  See, e.g., June 2011 written statement and attachments; May 2012 NOD; May 2014 substantive appeal.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date prior to December 4, 2007, for the grant of basic eligibility for Chapter 35 Dependents' Educational Assistance (DEA) benefits for the purposes of entitlement to retroactive benefits is not warranted.

For purposes of Chapter 35 DEA benefits, a child, spouse, or surviving spouse of a veteran or serviceperson will have basic eligibility if the veteran: (1) was discharged from service under conditions other than dishonorable, or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) died as a result of a service-connected disability; or (if a serviceperson) (5) is on active duty as a member of the Armed Forces and (i) now is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign Government or power; or (ii) has been determined by VA to have a total disability permanent in nature incurred or aggravated in the line of duty during active military, naval, or air service; is hospitalized or receiving outpatient medical care, services, or treatment for such disability; is likely to be discharged or released from such service for such disability; and the pursuit of a course of education by such individual's spouse or child for which benefits under 38 U.S.C. chapter 35 are sought occurred after December 22, 2006.  38 U.S.C. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

P&T means permanent and total "disability," permanently and totally "disabled," or permanent and total "rating," when any of these terms are used in reference to a veteran with a service-connected disability rating determined by VA to be total for the purposes of VA disability compensation where the impairment is reasonably certain to continue throughout the life of the disabled veteran.  38 C.F.R. § 21.3021 (p).  The term "effective date of the P&T rating" means the date from which VA considers that the veteran's P&T disability commenced for purposes of VA benefits, as determined by the initial rating decision.  38 C.F.R. §§ 21.3021(q), (r).

In a November 2008 rating decision, the RO granted a total disability rating based on TDIU effective from December 4, 2007, and determined that basic eligibility for Chapter 35 DEA benefits was established effective from that same date because the Veteran had a total service-connected disability that was permanent in nature.  The Veteran initiated an appeal as to the effective date assigned for the grant of entitlement to TDIU; however, he subsequently withdrew the appeal.  See December 2008 NOD; February 2009 written statement; see also Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (holding that a claim remains pending until final action is taken or the claim is withdrawn).

In November 2010, the appellant filed a claim for burial benefits, contending that the cause of the Veteran's death was due to service.  In June 2011, the appellant filed an application for accrued amounts due to a deceased beneficiary and requested retroactive school child benefits.  

The RO again considered and granted basic eligibility for Chapter 35 DEA benefits effective from October 15, 2010 (the date of the Veteran's death) as part of the January 2012 rating decision on appeal, finding that the Veteran had a total service-connected disability that was permanent in nature at the time of his death and because his death was found to be presumptively related to his military service.  See April 2012 rating decision notification letter; see also M21-1, IX.ii.2.1.l (noting that when evaluating a claim for survivor benefits, DEA should be included as an issue even if awarded on another basis during the veteran's lifetime). 

Again, the Veteran was previously in receipt of Chapter 35 DEA benefits prior to his death based on a final November 2008 rating decision awarding that benefit effective from December 4, 2007.  The appellant did not file a specific Chapter 35 DEA benefits claim.  The grant of service connection for the cause of the Veteran's death that provided the basis for the grant of Chapter 35 DEA benefits in the January 2012 rating decision was considered by the RO based on the November 2010 application for burial benefits filed by the appellant; no earlier record constitutes a formal or informal claim for that benefit.

Regarding the date of entitlement, the M21-1 provides guidance for considering what total disability is for purposes of DEA: schedular or extraschedular evaluations of 100 percent under, or by analogy to, any diagnostic code in 38 C.F.R. Part 4; a combined evaluation of 100 percent; or a total evaluation on the basis of individual unemployability (TDIU evaluation).  Permanent disability means disabling manifestations reasonably certain to continue throughout the lifetime of the individual.  See M21-1, IX.ii.2.1.g, h.

Based on the foregoing, the appellant's claim must be denied as a matter of law.  The Veteran did not meet the requirements for permanent and total service-connected disability until December 4, 2007, which was the original effective date assigned for the Chapter 35 DEA benefit based on the grant of entitlement to TDIU effective from that same date.  The retroactive grant of service connection for the heart disability increased the combined schedular evaluation for the service-connected disabilities to 90 percent effective from October 26, 1993 (previously 70 percent and 80 percent).  The RO also determined that an earlier effective date for TDIU was not warranted based on consideration of the heart disability in the January 2012 rating decision (see codesheet).  In other words, the date of entitlement by law for Chapter 35 DEA benefits in this case is December 4, 2007, the current effective date assigned; that is the same date as the VA examination report that was considered by the RO as an informal claim for increase prior to the Veteran filing a formal TDIU claim in April 2008.  Therefore, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to an effective date earlier than October 26, 1993, for the grant of service connection for coronary artery disease, status post myocardial infarction (previously claimed as a heart condition) due to herbicide exposure for the purposes of entitlement to retroactive benefits is denied.

Entitlement to an effective date earlier than December 4, 2007, for the grant of basic eligibility for Chapter 35 Dependents' Educational Assistance (DEA) benefits for the purposes of entitlement to retroactive benefits is denied.


REMAND

The appellant submitted a timely NOD with an April 2012, decision, challenging the denial of her request for Chapter 35 DEA benefits.  See May 2015 NOD.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issue of whether the appellant meets the requirements for basic eligibility for receipt of Chapter 35 DEA benefits.  See April 14, 2012, decision and May 15, 2012 NOD (appellant indicating she wanted to currently attend a university).  It appears that the AOJ determined that the May 2012 submission was only an untimely NOD to an earlier burial benefits determination.

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless she perfects an appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


